COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Allen Bernard Gims v. The State of Texas

Appellate case number:     01-14-00279-CR

Trial court case number: 1262460

Trial court:               176th District Court of Harris County

        Appellant Allen Bernard Gims has filed a “Motion to Abate Appeal” requesting that this
Court (1) abate this appeal for the trial court to enter findings of fact and conclusions of law
regarding its denial of appellant’s pre-trial motion to suppress his recorded statement, and
(2) order the trial court reporter to file a supplemental reporter’s record containing transcripts of
the hearings on appellant’s motion to suppress. Since the filing of appellant’s motion, the trial
court reporter has filed a supplemental reporter’s record of the suppression hearings. Although
appellant asserts that “no findings of fact or conclusions of law have been filed as required by
Art. 38.22, § 6” of the Code of Criminal Procedure, the supplemental reporter’s record contains
the transcript of a December 11, 2012 hearing in which the trial court entered oral findings of
fact and conclusions of law into the record. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim.
App. 2006) (“findings and conclusions need to be recorded in some way, whether written out and
filed by the trial court, or stated on the record at the hearing”); Lee v. State, 964 S.W.2d 3, 11-12
(Tex. App.—Houston [1st Dist.] 1997, pet. ref’d) (“The Court of Criminal Appeals and several
appellate courts have all held that a trial court complies with article 38.22, section 6 when the
judge dictates his findings of facts and conclusions of law to the court reporter and they are later
transcribed as part of the statement of facts.”). Accordingly, the motion to abate is denied.
       The supplemental record has been on file for nearly a month, and appellant’s brief is long
overdue. Appellant is ordered to file his brief or a motion for brief extension of time within
3 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: March 5, 2015